Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The claim amendments of 4/27/22 and 5/4/22 are entered.
Claims 35, 38, 46, 49-50 are hereby rejoined with the elected invention.

The following is an examiner’s statement of reasons for allowance: 
Claims 34-35, 38-39, 41-42, 46, 49-52 are directed to a composition (optionally immobilized on a solid support), comprising a plurality of nucleic acids encoding one or more transcription activator-like effector (TALE) repeat domains, wherein at least one nucleic acid is selected from the group consisting of SEQ ID NOs: 58-62 as well as plasmids and cells comprising said product.
Claimed composition is free of prior art. Further, the prior art fails to suggest such specifically claimed composition. Hence, said composition is also non-obvious.
Since said composition is both novel and non-obvious, plasmids and cells comprising said composition are also novel and non-obvious.
Claims 34-35, 38-39, 41-42, 46, 49-52 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656